Citation Nr: 0816433	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-37 827A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left ankle joint. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1944 to 
October 1945.  

This matter initially came before the Board of Veterans' 
Appeals on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which denied an evaluation in excess of 10 
percent for the veteran's left ankle gunshot wound residuals.  
An advance upon the Board's docket was granted in November 
2005.  

In May 2007, the Board detailed the rather long and complex 
procedural history in the case (which will not be repeated 
here), and remanded the appeal for implementation of an 
interim Compensation and Pension Service administrative 
decision of March 2007.  The RO did so in a September 2007 
rating decision, granting an increased evaluation to 20 
percent, effective from January 1949.  

Because this was not the highest available schedular 
evaluation, the appeal was returned to the Board.  In January 
and April 2008, the representative and veteran respectively, 
submitted written withdrawals of further appellate 
consideration, expressing satisfaction with the remedial 
rating action already provided, and to allow the RO to 
proceed to adjudicate another pending issue.   


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received the appellant's request for 
withdrawal of this appeal.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


